Title: To George Washington from John Hancock, 20 April 1776
From: Hancock, John
To: Washington, George



Sir,
Philadelphia April 20th 1776

Your several Letters of the 24th and 27th of March, the 1t 4th and 15th Inst. I had the Honour of receiving in the Order of their Dates, by the last of which, I learn with Pleasure, that

you had safely arrived at New York. The Dispositions you made to expedite the Embarkation of the Troops, were highly proper and judicious.
Too much Dispatch cannot be used in sending the Battalions to Quebec; as it frequently happens in conducting such important affairs, that a Week, a Day, even an Hour, proves decisive, and the greatest Advantages are thereby either gained or lossed for Ever.
The Resolutions of Congress as far as they relate to yourself, or those Parts of your Letters that have hitherto come under their Consideration, I do myself the Honour to transmit herewith and am, Sir with every Sentiment of Esteem & Regard your most obed. and very hble Servt

John Hancock Presidt

